DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2022 has been entered.
 
Response to Amendment
The amendment filed 19 May 2022 has been entered.
Claims 1-15 and 17-21 remain pending in the application, wherein claims 1 and 17 have been amended.  No new matter has been introduced as a result of these amendments.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 has a comma at the end of the claim instead of a period.  See MPEP § 608.01(m).  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-13 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich et al. (US Pat. No. 7,179,319, previously cited).
Claims 1 and 17: Heinrich teaches a sintered cemented carbide having a first phase based on tungsten carbide bound by a second phase of a metallic binder based on Co or CoNiFe (i.e. at least one metal of the iron group) and at least one carbide or mixed carbide of tantalum (Col. 3, lines 4-16).  Up to 3 mass% of the tungsten carbide may be replaced by at least one hard component selected from carbides, nitrides, carbonitrides, including their mixtures and solid solutions, of molybdenum, etc. (Col. 4, lines 21-28) (i.e. a solid solution carbide phase including Mo would have been obvious to one of ordinary skill in the art; i.e. the solution carbide phase includes the aforementioned tungsten carbide, the aforementioned tantalum carbide, and molybdenum carbide).  The tungsten carbide may also be doped with one or more grain growth inhibitors, such as up to 0.6 wt% chromium carbide (Cr3C2) and/or up to 0.4% vanadium carbide (VC) (i.e. the solid solution carbide phase includes tungsten carbide, tantalum, molybdenum, and vanadium) (Col. 4, lines 29-36).  The binder phase is about 3-18% of the total mass (Col. 4, lines 37-43).  The sintered cemented carbide contains approximately 0.3-4% Ta (Col. 3, lines 4-16), preferably 0.8-1.2% Ta (Col. 4, lines 7-9).  The amounts of Ta (i.e. 0.3-4%; Col. 3, lines 4-16) and of Mo (up to 3%; Col. 4, lines 21-28) corresponds to a ratio of Mo/Ta of up to about 10 (i.e. calculated as about 3% Mo divided by about 0.3% Ta).  The ranges for the ratio of Mo/Ta and the contents of Ta, Mo, binder phase, chromium (i.e. based on chromium carbide as a grain growth inhibitor), and vanadium (i.e. based on vanadium carbide as a grain growth inhibitor) each overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Since the above outlined sintered cemented carbide has 3-18% metallic binder, about 0.3-4% Ta, up to 3% hard component such as molybdenum carbide, and up to 1% total of grain growth inhibitors, the first phase of tungsten carbide is considered to be a main constituent, and a balance of the sintered cemented carbide composition after accounting for any additives.  Although Heinrich does not specifically teach the claimed transverse rupture strength (i.e. a material property), Heinrich teaches a substantially identical material, as outlined above, and therefore the material is considered to have a substantially identical transverse rupture strength, absent an objective showing.  See MPEP § 2112.01.  
While not teaching a singular example of the instantly claimed sintered cemented carbide composition, it would have been obvious to one of ordinary skill in the art before the effective filing date as the claimed features as outlined above are conventionally known to afford a sintered cemented carbide as taught by Heinrich, and one would have had a reasonable expectation of success.
Claim 2: Heinrich teaches that the solubility of tantalum in the binder phase at room temperature is already exceeded at approximately 0.3% (i.e. 0.3-4% Ta is an amount that exceeds the solubility limit of Ta in the metallic binder phase) (Col. 3, lines 65-67).
Claims 3 and 4: Heinrich teaches where the sintered cemented carbide includes 0.3-4% Ta (Col. 3, lines 4-16) and may have up to 3% of Mo (Col. 4, lines 21-28).  These amounts of Ta and Mo correspond to a ratio of Mo/Ta of up to about 10 (i.e. calculated as about 3% Mo divided by about 0.3% Ta), which overlaps the claimed ranges.  See MPEP § 2144.05.
Claims 5 and 6: Heinrich teaches examples in Table 1 having the claimed hardness (e.g. all examples in Table have hardness greater than 1500 HV30 and all examples except example Q have hardness of 1600-2000 HV30).  The hardness of these examples range 1540-1860 HV30, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 7: Although Heinrich does not specifically teach the claimed transverse rupture strength (i.e. a material property), Heinrich teaches a substantially identical material, as outlined above, and therefore the material is considered to have a substantially identical transverse rupture strength, absent an objective showing.  See MPEP § 2112.01.
Claims 8-10 and 19: Heinrich teaches where the tungsten carbide may be doped with one or more grain growth inhibitors, such as up to 0.6 wt% chromium carbide (Cr3C2) (Col. 4, lines 29-36).  Since the tungsten carbide is doped with the chromium carbide, the chromium carbide is considered to be part of the solid solution carbide phase.  The amount of chromium carbide (i.e. up to 0.6%) overlaps being present in an amount less than the tantalum (i.e. Heinrich teaches 0.3-4% Ta; Col. 3, lines 4-16).  See MPEP § 2144.05.
Claims 11-13: Heinrich teaches where the tungsten carbide may also be doped with one or more grain growth inhibitors, such as up to 0.4% vanadium carbide (VC) (Col. 4, lines 29-36).  Since the tungsten carbide is doped with the vanadium carbide, the vanadium carbide is considered to be part of the solid solution carbide phase.  The amount of vanadium carbide (i.e. up to 0.4%) overlaps being present in an amount less than the tantalum (i.e. Heinrich teaches 0.3-4% Ta; Col. 3, lines 4-16).  See MPEP § 2144.05.
Claim 18: Heinrich teaches up to 0.4% vanadium carbide (Col. 4, lines 29-36) and 0.3-4% Ta (Col. 3, lines 4-16).  These amounts of vanadium carbide and Ta corresponds to a ratio (V/Ta) of about 0-1.33 (calculated using 0-0.4% vanadium carbide as an approximation of V), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 20: Heinrich teaches up to 3 mass% of the tungsten carbide may be replaced by at least one hard component selected from carbides, nitrides, carbonitrides, including their mixtures and solid solutions, of molybdenum, etc. (i.e. up to about 3% Mo) (Col. 4, lines 21-28).  Heinrich teaches examples in Table 1 having the claimed hardness (e.g. all examples in Table have hardness greater than 1500 HV30 and all examples except example Q have hardness of 1600-2000 HV30).  The hardness of these examples range 1540-1860 HV30, which overlaps the claimed range.  See MPEP § 2144.05.  Heinrich teaches a metallic binder based on Co or CoNiFe (i.e. at least one metal of the iron group) (Col. 3, lines 4-16), wherein the binder phase is about 3-18% of the total mass (Col. 4, lines 37-43), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 21: Heinrich shows carbide phases in microscopy photographs of the cemented carbide in Fig. 2 copied below (i.e. carbide precipitates appear as dark spots; description of Fig. 2 is in Col. 6, lines 38-45).  Many of the dark spots (i.e. carbide precipitates) appear clustered (i.e. the solid solution carbide phase precipitates as clusters).

    PNG
    media_image1.png
    555
    645
    media_image1.png
    Greyscale


Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich et al. (US Pat. No. 7,179,319, previously cited) as applied to claim 1 above, and further in view of Konyashin et al. (US PGPub. No. 2012/0210822, previously cited).
Claim 14: The teachings of Heinrich regarding claim 1 are outlined above.  Heinrich teaches a sintered cemented carbide having a first phase based on tungsten carbide bound by a second phase of a metallic binder based on Co or CoNiFe (i.e. at least one metal of the iron group) and at least one carbide or mixed carbide of tantalum (Col. 3, lines 4-16) that may have up to 3 mass% of the tungsten carbide may be replaced by at least one hard component selected from carbides, nitrides, carbonitrides, including their mixtures and solid solutions, of molybdenum, etc. (Col. 4, lines 21-28) and may be doped with one or more grain growth inhibitors, such as up to 0.6 wt% chromium carbide (Cr3C2) and/or up to 0.4% vanadium carbide (VC) (i.e. the solid solution carbide phase includes tungsten carbide, tantalum, molybdenum, and vanadium) (Col. 4, lines 29-36).  However, Heinrich does not teach the magnetic saturation.  
In a related field of endeavor, Konyashin teaches a cemented carbide that includes WC grains in a binder that includes Co or Co and Ni (paragraph 0011) as well as Cr, V, Ta, Mo, etc. that may be present as carbides (paragraph 0013).  Konyashin teaches that the magnetic moment is calculated as the magnetic moment of pure cobalt minus a proportion of the concentration of tungsten dissolved in the binder (paragraph 0041) and so the concentration of tungsten dissolved in the binder should be 14-25 wt% to have high hardness and toughness and without forming eta-phases (paragraph 0043).  This fraction of dissolved tungsten corresponds to a magnetic saturation of about 57-76%, calculated using the equation from paragraph 0041 and the standard of 16.1 µΤ·m3/kg for σCo followed by conversion to a percentage by dividing by σCo and multiplying times 100%.  This range for magnetic saturation overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
As Heinrich and Konyashin both teach a cemented carbide containing WC, Cr, V, Ta, Mo and a binder that has Co, they are analogous.  Since Konyashin teaches that the magnetic moment of cemented carbide is dependent on the tungsten dissolved in the binder (paragraph 0041), it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the amount of tungsten so that the binder has 14-25% as taught by Konyashin, which results in a range of magnetic saturation that overlaps the which is claimed, and one would have had a reasonable expectation of success.  It is noted that this claimed limitation of a magnetic saturation of 75-85% is also one of the limitations recited as a feature for claim 20.  
Claim 15: Heinrich shows carbide phases in microscopy photographs of the cemented carbide in Fig. 2 above (i.e. carbide precipitates appear as dark spots; description of Fig. 2 is in Col. 6, lines 38-45).  Many of the dark spots (i.e. carbide precipitates) appear clustered (i.e. the solid solution carbide phase precipitates as clusters).


Response to Arguments
Applicant’s arguments with respect to the prior art of Dong (CN 109402479, previously cited) applied to claims 1-15 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784